                   Case 16-82458                 Doc 73           Filed 04/18/19 Entered 04/18/19 16:08:05                                      Desc Main
                                                                   Document     Page 1 of 17




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                WESTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                BRAVO CONSTRUCTION COMPANY INC                                                  §           Case No. 16-82458
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 10/19/2016 . The undersigned trustee was appointed on 10/19/2016 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             228,888.88

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                       29,212.30
                                                  Bank service fees                                                              3,639.32
                                                  Other payments to creditors                                                  152,549.82
                                                  Non-estate funds paid to 3rd Parties                                               0.00
                                                  Exemptions paid to the debtor                                                      0.00
                                                  Other payments to the debtor                                                       0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               43,487.44

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-82458                  Doc 73          Filed 04/18/19 Entered 04/18/19 16:08:05                                      Desc Main
                                                         Document     Page 2 of 17




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/08/2017 and the
      deadline for filing governmental claims was 04/17/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 14,694.44 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 14,694.44 , for a total compensation of $ 14,694.44 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 30.00 , for total expenses of $ 30.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/08/2019                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                         Case 16-82458               Doc 73     Filed 04/18/19 Entered 04/18/19 16:08:05                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 17AND REPORT
                                                                                                   RECORD
                                                                                                     ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              16-82458                          TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            BRAVO CONSTRUCTION COMPANY INC                                                                              Date Filed (f) or Converted (c):   10/19/2016 (f)
                                                                                                                                  341(a) Meeting Date:               12/01/2016
For Period Ending:    04/08/2019                                                                                                  Claims Bar Date:                   03/08/2017


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                        Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. ACCOUNTS RECEIVABLE                                                                 285,180.93                  285,180.93                                                166,747.63                         FA
  2. Lumber & Stakes                                                                          500.00                       0.00                                                       0.00                        FA
  3. OFFICE EQUIPMENT, FURNISHINGS, AND SUPPLIES                                               25.00                     25.00                                                        0.00                        FA
  4. Equipment                                                                            50,000.00                   50,000.00                                                 62,141.25                         FA
  5. Castle Bank Checking 3009                                                                  0.00                       0.00                                                       0.00                        FA
  6. Castle Bank Checking 3858                                                                  0.00                       0.00                                                       0.00                        FA
  7. Storage Yard Leasehold                                                                     0.00                       0.00                                                       0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $335,705.93               $335,205.93                                                 $228,888.88                       $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  TRUSTEE TO COLLECT A/R AND TO CONDUCT AUCTION OF PERSONAL PROPERTY.

  4/26/2018 TRUSTEE WILL RETAIN SPECIAL COUNSEL TO PURSUE COLLECTION OF 1 REMAINING UNPAID RECEIVABLE.



  RE PROP #              1   --   90 days or less
  RE PROP #              3   --   Old desks & chairs
  RE PROP #              5   --   Asset was listed with a negative balance in petition of -$618.64
  RE PROP #              6   --   Account was listed with negative balance in petition of -$32.53.

  Initial Projected Date of Final Report (TFR): 12/31/2017             Current Projected Date of Final Report (TFR): 09/30/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                     Page:           1
                                         Case 16-82458                 Doc 73 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:08:05                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-82458                                                                                                 Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: BRAVO CONSTRUCTION COMPANY INC                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8863
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0020                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   05/22/17             1          Peter Baker & Son Co                      Account Receivable                                        1121-000              $54,968.51                                $54,968.51
                                   1349 Rockland Road                        Warren Township - LCDOT
                                   Lake Bluff IL 60044
   05/22/17             1          Peter Baker & Son Co                      Account Receivable                                        1121-000              $12,735.68                                $67,704.19
                                   1349 Rockland Road                        IDOT 62A09 RT83, Lake Villa
                                   Lake Bluff IL 60044
   05/22/17             1          Peter Baker & Son Co                      Account Receivable                                        1121-000                $5,944.59                               $73,648.78
                                   1349 Rockland Road                        Wadsworth
                                   Lake Bluff IL 60044
   05/22/17             1          Peter Baker & Son Co                      Account Receivable                                        1121-000              $17,843.60                                $91,492.38
                                   1349 Rockland Road                        IDOT 61C03- Zion, Various
                                   Lake Bluff IL 60044
   05/22/17             1          Peter Baker & Son Co                      Account Receivable                                        1121-000                $2,583.04                               $94,075.42
                                   1349 Rockland Road                        LCDOT - Martin Luther King
                                   Lake Bluff IL 60044
   06/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $40.59          $94,034.83
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $135.27          $93,899.56
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $139.62          $93,759.94
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/07/17                        PPL Group LLC                             Sale of Equipment                                                               $42,427.13                               $136,187.07
                                   Escrow Account
                                   105 Revere Dr Suite C
                                   Northbrook IL 60062
                                                                             Gross Receipts                             $62,141.25

                                   PPL Group LLC                                                                        ($6,214.12)    3620-000

                                   PPL Group LLC                                                                       ($13,500.00)    3610-000

                        4                                                    Equipment                                  $62,141.25     1129-000




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                         $136,502.55               $315.48
                                                                                                                                                                                                   Page:           2
                                         Case 16-82458                 Doc 73 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:08:05                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-82458                                                                                              Trustee Name: BERNARD J. NATALE, TRUSTEE                                  Exhibit B
      Case Name: BRAVO CONSTRUCTION COMPANY INC                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8863
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0020                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $139.40         $136,047.67
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $183.53         $135,864.14
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $201.98         $135,662.16
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/13/17            1101        WIPFLI LLP                                Inv #1173698/432350                                   3410-000                                      $1,810.00          $133,852.16
                                   P O Box 3160                              Pymt of Fees Bravo Const. Co.,
                                   Milwaukee, WI 53201-3160                  Inc.
   12/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $194.23         $133,657.93
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $198.71         $133,459.22
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $198.43         $133,260.79
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $178.96         $133,081.83
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $197.85         $132,883.98
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/11/18            1102        WIPFLI INC                                Invoice 1220855/Client 432350                         3410-000                                       $1,110.30         $131,773.68
                                   P O Box 3160
                                   Milwaukee, WI 53201-3160
   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $190.44         $131,583.24
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/04/18            1103        INTERNATIONAL SURETIES                    BOND #016018067                                       2300-000                                          $60.88         $131,522.36
                                   SUITE 420
                                   701 POYDRAS STREET
                                   NEW ORLEANS LA 70139


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                              $0.00           $4,664.71
                                                                                                                                                                                                    Page:           3
                                         Case 16-82458                 Doc 73 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:08:05                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-82458                                                                                                 Trustee Name: BERNARD J. NATALE, TRUSTEE                                Exhibit B
      Case Name: BRAVO CONSTRUCTION COMPANY INC                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8863
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0020                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $195.63         $131,326.73
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $188.97         $131,137.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/24/18             1          Geske & Sons Inc                          Account Receivable                                        1121-000              $20,000.00                              $151,137.76
                                   400 E Terra Cotta
                                   Crystal Lake IL 60014
   08/07/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $202.65         $150,935.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/14/18             1          Geske & Sons, Inc                         Account Receivable                                        1121-000              $20,000.00                              $170,935.11
                                   400 E Terra Cotta Ave
                                   Crystal Lake IL 60014-3611
   09/10/18             1          Geske & Sons, Inc.                        Account Receivable                                        1121-000              $10,000.00                              $180,935.11
                                   400 E Terra Cotta Ave.
                                   Crystal Lake IL 60014
   09/10/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $241.65         $180,693.46
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $255.69         $180,437.77
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/05/18             1          Geske & Sons                              Account Receivable                                        1121-000              $22,672.21                              $203,109.98
                                   400 E. Terra Cotta Ave
                                   Crystal Lake, IL 60014-3611
   11/07/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $268.23         $202,841.75
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/06/18            1104        First National Bank                       Ref #9251                                                                                          $147,800.07           $55,041.68
                                   Attn: Attorney Rebecca Lamm
                                   Franks, Gerkin & Mckenna, P.C.
                                   19333 E. Grant Highway
                                   Marengo, Il 60152
                                   First National Bank                                                                 ($85,089.29)    4110-000



        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                          $72,672.21         $149,152.89
                                                                                                                                                                                                     Page:           4
                                         Case 16-82458                 Doc 73 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:08:05                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-82458                                                                                                 Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: BRAVO CONSTRUCTION COMPANY INC                                                                                Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX8863
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0020                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
                                   First National Bank                                                                 ($62,710.78)    4110-000

   12/07/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $287.49          $54,754.19
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/11/18                        Transfer to Acct # xxxxxx0033             Transfer of Funds                                         9999-000                                   $54,754.19                 $0.00



                                                                                                              COLUMN TOTALS                                 $209,174.76          $209,174.76
                                                                                                                    Less: Bank Transfers/CD's                      $0.00          $54,754.19
                                                                                                              Subtotal                                      $209,174.76          $154,420.57
                                                                                                                    Less: Payments to Debtors                      $0.00                $0.00
                                                                                                              Net                                           $209,174.76          $154,420.57




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                                $0.00          $55,041.68
                                                                                                                                                                                                  Page:           5
                                         Case 16-82458                 Doc 73 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 16:08:05                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 17 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-82458                                                                                              Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: BRAVO CONSTRUCTION COMPANY INC                                                                             Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0033
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0020                                                                              Blanket Bond (per case limit): $3,000.00
For Period Ending: 04/08/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/11/18                        Transfer from Acct # xxxxxx8863           Transfer of Funds                                     9999-000               $54,754.19                                $54,754.19

   12/13/18           2001         First National Bank                       Balance of funds owed per                             4110-000                                     $4,749.75           $50,004.44
                                   Attn: Attorney Rebecca Lamm               Compromise
                                   Franks, Gerkin & Mckenna, P.C.
                                   19333 E. Grant Highway
                                   Marengo, Il 60152
   01/08/19           2002         CRAIG WILLETTE                            Fees of Special Counsel                               3210-000                                     $5,775.00           $44,229.44
                                   YALDEN, OLSEN & WILLETTE
                                   1318 E STATE STREET
                                   ROCKFORD, IL 61104
   03/04/19           2003         Illinois Department of Revenue            2018 Corp Tax XX-XXXXXXX                              2810-000                                        $742.00          $43,487.44
                                   P O Box 19053
                                   Springfield, IL 62794-9053


                                                                                                             COLUMN TOTALS                                $54,754.19           $11,266.75
                                                                                                                   Less: Bank Transfers/CD's              $54,754.19                 $0.00
                                                                                                             Subtotal                                           $0.00          $11,266.75
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00          $11,266.75




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                       $54,754.19           $11,266.75
                                                                                                                                                            Page:     6
                                 Case 16-82458    Doc 73          Filed 04/18/19 Entered 04/18/19 16:08:05          Desc Main
                                                                   Document     Page 9 of 17
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0033 - Checking                                               $0.00              $11,266.75           $43,487.44
                                            XXXXXX8863 - Checking                                        $209,174.76            $154,420.57                  $0.00
                                                                                                         $209,174.76            $165,687.32             $43,487.44

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                 $19,714.12
                                            Total Net Deposits:                       $209,174.76
                                            Total Gross Receipts:                     $228,888.88




UST Form 101-7-TFR (5/1/2011) (Page: 9)                             Page Subtotals:                                        $0.00                $0.00
                 Case 16-82458              Doc 73        Filed 04/18/19 Entered 04/18/19 16:08:05                              Desc Main
                                                           Document     Page 10 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-82458                                                                                                                              Date: April 8, 2019
Debtor Name: BRAVO CONSTRUCTION COMPANY INC
Claims Bar Date: 3/8/2017


Code #     Creditor Name And Address          Claim Class       Notes                                              Scheduled            Claimed             Allowed
ACCTG      WIPFLI LLP                         Administrative                                                           $0.00           $2,110.80           $2,110.80
3          P O BOX 3160
99         MILWAUKEE, WI 53201-3160
3410


           BERNARD J. NATALE LTD              Administrative                                                            $0.00        $14,694.44           $14,694.44
100        1639 N ALPINE RD SUITE 401
2100       EDGEBROOK OFFICE CENTER
           ROCKFORD, IL 61107


TRTEE      BERNARD J. NATALE LTD              Administrative                                                            $0.00             $30.00               $30.00
XP         1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENTER
2200       ROCKFORD, IL 61107


2018ST     Illinois Department of Revenue     Administrative                                                            $0.00            $742.00             $742.00
TAX        P O Box 19053
100        Springfield, IL 62794-9053
2810


ATTYF      BERNARD J. NATALE LTD              Administrative                                                            $0.00        $23,255.00           $23,255.00
EES        1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENER
3110       ROCKFORD, IL 61107


ATTYE      BERNARD J. NATALE LTD              Administrative                                                            $0.00            $104.67             $104.67
XP         1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENER
3120       ROCKFORD, IL 61107


SC1        CRAIG WILLETTE                     Administrative                                                            $0.00          $5,775.00           $5,775.00
100        YALDEN, OLSEN & WILLETTE
3210       1318 E STATE STREET                                  Order entered on 01/02/19 authorizing payment of fees
           ROCKFORD, IL 61104


ACCTG      WIPFLI INC                         Administrative                                                            $0.00          $1,110.30           $1,110.30
2          P O Box 3160
100        Milwaukee, WI 53201-3160                             Pursuant to order entered on 4/09/18
3410


ACCTG      WIPFLI INC                         Administrative                                                            $0.00          $1,810.00           $1,810.00
1          P O Box 3160
100        Milwaukee, WI 53201-3160
3410




                                                                             Page 1                                             Printed: April 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                  Case 16-82458                  Doc 73       Filed 04/18/19 Entered 04/18/19 16:08:05                             Desc Main
                                                               Document     Page 11 of 17
                                                                             Exhibit C
                                                                   ANALYSIS OF CLAIMS REGISTER
Case Number: 16-82458                                                                                                                                 Date: April 8, 2019
Debtor Name: BRAVO CONSTRUCTION COMPANY INC
Claims Bar Date: 3/8/2017


Code #     Creditor Name And Address              Claim Class       Notes                                              Scheduled           Claimed             Allowed
AUCTF      PPL Group LLC                          Administrative                                                           $0.00          $6,214.12           $6,214.12
EE
100
3610


AUCTE      PPL Group LLC                          Administrative                                                           $0.00        $13,500.00           $13,500.00
XP
100
3620


10         Construction And General               Priority                                                                 $0.00            $980.62             $980.62
230        Laborers'' District Counci
5300       999 Mcclintock Drive, Suite 300
           Burr Ridge, Illinois 60527


8          Fox Vally Laborers'' Health            Priority                                                                 $0.00              $0.00                $0.00
240        Welfare Fund
5400       C/O Dowd, Bloch, Bennett, Et Al                          Objected to as duplicate of 9
           8 S. Michigan Avenue, 19Th Floor                         Order entered 1/2/19 denying claim
           Chicago, Il 60603


9          Fox Valley Laborers'' Health           Priority                                                                 $0.00        $48,331.57                 $0.00
240        & Welfare Pension Funds
5400       C/O Elizabeth L. Rowe                                    Object filed - reduce by $4,994.42 paid by Geske
           Dowd, Bloch, Bennett, Et Al.
           8 S. Michican Ave., 19Th Floor
           Chicago, Il 60603
9          Fox Valley Laborers'' Health           Priority                                                                 $0.00        $48,331.57           $48,331.57
240        & Welfare Pension Funds
5400       C/O Elizabeth L. Rowe
           Dowd, Bloch, Bennett, Et Al.
           8 S. Michican Ave., 19Th Floor
           Chicago, Il 60603
11         Internal Revenue Service               Priority                                                                 $0.00            $684.28             $684.28
280        P. O. Box 7346
5800       Philadelphia, PA 19101-7346




12         Illinois Department Of Revenue-        Priority                                                                 $0.00            $876.53             $876.53
280        Bankruptcy
5800       Po Box 19035
           Springfield, Il 62794-9035


13         Illinois Department Of                 Priority                                                                 $0.00          $6,296.78           $6,296.78
280        Employment Security
5800       33 S State St., 10Th Flr Coll. Bkry
           Chicago, Illinois 60603
           Attn. Amelia T. Yabes


                                                                                Page 2                                             Printed: April 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
                 Case 16-82458                Doc 73         Filed 04/18/19 Entered 04/18/19 16:08:05                                Desc Main
                                                              Document     Page 12 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-82458                                                                                                                                   Date: April 8, 2019
Debtor Name: BRAVO CONSTRUCTION COMPANY INC
Claims Bar Date: 3/8/2017


Code #     Creditor Name And Address           Claim Class       Notes                                              Scheduled                Claimed              Allowed
1          Pomp''s Tire Service                Unsecured                                                                $0.00               $6,820.10            $6,820.10
300        P.O. Box 1630
7100       Green Bay, Wi 54305-1630




2-1        Fox Valley & Vicinity               Unsecured                                                                 $0.00           $357,181.90           $357,181.90
300        Construction Workers Fringe
7100       C/O Catherine M. Chapman                              This claim was amended on 03/01/2017
           200 W. Adams Street, Suite 2200
           Chicago, Il 60606-5231

2-2        Fox Valley & Vicinity               Unsecured                                                                 $0.00           $195,371.14           $195,371.14
300        Construction Workers Fringe
7100       C/O Catherine M. Chapman                              This claim amends the original filed 01/03/17
           200 W. Adams Street, Suite 2200
           Chicago, Il 60606-5231

6          Alpha Construction Testing, Inc.    Unsecured                                                                 $0.00              $2,575.00            $2,575.00
300        C/O Ziad Awad
7100       820 W. Lake Street #212                               Per Order entered on 1/2/19 allowing modification of claim amount
           Roselle, Il 60172


7          Capital One Bank (Usa), N.A.        Unsecured                                                                 $0.00              $7,435.45            $7,435.45
300        American InfoSource LP
7100       PO Box 71083
           Charlotte, NC 28272-1083


8U         Fox Vally Laborers'' Health         Unsecured                                                                 $0.00                  $0.00                $0.00
300        Welfare Fund
7100       C/O Dowd, Bloch, Bennett, Et Al                       Order entered 1/2/19 denying - duplicate of 9
           8 S. Michigan Avenue, 19Th Floor
           Chicago, Il 60603

9U         Fox Valley Laborers'' Health        Unsecured                                                                 $0.00         $1,681,027.66          $1,681,027.66
300        & Welfare Pension Funds
7100       C/O Elizabeth L. Rowe
           Dowd, Bloch, Bennett, Et Al.
           8 S. Michican Ave., 19Th Floor
           Chicago, Il 60603
10U        Construction And General            Unsecured                                                                 $0.00            $55,633.97            $55,633.97
300        Laborers'' District Counci
7100       999 Mcclintock Drive, Suite 300
           Burr Ridge, Illinois 60527


3          First National Bank                 Secured                                                                   $0.00            $85,089.29            $85,089.29
400        Attn: Attorney Rebecca Lamm
4110       Franks, Gerkin & Mckenna, P.C.
           19333 E. Grant Highway
           Marengo, Il 60152




                                                                              Page 3                                                 Printed: April 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
                 Case 16-82458              Doc 73          Filed 04/18/19 Entered 04/18/19 16:08:05     Desc Main
                                                             Document     Page 13 of 17
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-82458                                                                                                       Date: April 8, 2019
Debtor Name: BRAVO CONSTRUCTION COMPANY INC
Claims Bar Date: 3/8/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed               Allowed
4          First National Bank                Secured                                            $0.00       $134,375.00           $134,375.00
400        Attn: Attorney Rebecca Lamm
4110       Franks, Gerkin & Mckenna, P.C.
           19333 E. Grant Highway
           Marengo, Il 60152

5          First National Bank                Secured                                            $0.00        $19,695.98            $19,695.98
400        Attn: Attorney Rebecca Lamm
4110       Franks, Gerkin & Mckenna, P.C.
           19333 E. Grant Highway
           Marengo, Il 60152

           Case Totals                                                                           $0.00     $2,720,053.17          $2,671,721.60
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 4                    Printed: April 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 16-82458              Doc 73     Filed 04/18/19 Entered 04/18/19 16:08:05              Desc Main
                                               Document     Page 14 of 17




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-82458
     Case Name: BRAVO CONSTRUCTION COMPANY INC
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $                43,487.44

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
      3               First National Bank $        85,089.29 $      85,089.29 $     85,089.29 $                0.00
      4               First National Bank $       134,375.00 $     134,375.00 $     67,460.53 $                0.00
      5               First National Bank $        19,695.98 $      19,695.98 $            0.00 $              0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                43,487.44


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: BERNARD J. NATALE LTD $                      14,694.44 $              0.00 $       14,694.44
      Trustee Expenses: BERNARD J. NATALE
      LTD                                 $                           30.00 $             0.00 $              30.00
      Attorney for Trustee Fees: BERNARD J.
      NATALE LTD                                         $       23,255.00 $              0.00 $       23,255.00
      Attorney for Trustee Expenses: BERNARD
      J. NATALE LTD                          $                     104.67 $               0.00 $          104.67
      Accountant for Trustee Fees: WIPFLI LLP            $        2,110.80 $              0.00 $         2,110.80
      Auctioneer Fees: PPL Group LLC                     $        6,214.12 $       6,214.12 $                  0.00
      Other: WIPFLI INC                                  $        2,920.30 $       2,920.30 $                  0.00
      Other: CRAIG WILLETTE                              $        5,775.00 $       5,775.00 $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 16-82458             Doc 73   Filed 04/18/19 Entered 04/18/19 16:08:05                  Desc Main
                                             Document     Page 15 of 17




                                                                                  Interim Payments Proposed
                         Reason/Applicant                     Total Requested     to Date          Payment
      Other: Illinois Department of Revenue               $             742.00 $           742.00 $             0.00
      Other: PPL Group LLC                                $          13,500.00 $        13,500.00 $             0.00
                 Total to be paid for chapter 7 administrative expenses                     $            40,194.91
                 Remaining Balance                                                          $             3,292.53


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                   NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 57,169.78 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount          Interim Payments Proposed
     Claim No.            Claimant                        of Claim                to Date          Payment
                          Construction And General
     10                   Laborers'' District Counci      $            980.62 $              0.00 $           980.62
                          Fox Valley Laborers''
     9                    Health                          $         48,331.57 $              0.00 $       2,311.91
     11                   Internal Revenue Service        $            684.28 $              0.00 $             0.00
                          Illinois Department Of
     12                   Revenue-Bankruptcy              $            876.53 $              0.00 $             0.00
                          Illinois Department Of
     13                   Employment Security             $          6,296.78 $              0.00 $             0.00
                 Total to be paid to priority creditors                                     $             3,292.53
                 Remaining Balance                                                          $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 15)
         Case 16-82458             Doc 73   Filed 04/18/19 Entered 04/18/19 16:08:05              Desc Main
                                             Document     Page 16 of 17




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,948,863.32 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Pomp''s Tire Service         $       6,820.10 $              0.00 $               0.00
                          Fox Valley & Vicinity
                          Construction Workers
     2-2                  Fringe                       $     195,371.14 $              0.00 $               0.00
                          Alpha Construction
     6                    Testing, Inc.                $       2,575.00 $              0.00 $               0.00
                          Capital One Bank (Usa),
     7                    N.A.                         $       7,435.45 $              0.00 $               0.00
                          Fox Valley Laborers''
     9U                   Health                       $   1,681,027.66 $              0.00 $               0.00
                          Construction And General
     10U                  Laborers'' District Counci   $      55,633.97 $              0.00 $               0.00
                 Total to be paid to timely general unsecured creditors               $                     0.00
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 16)
        Case 16-82458              Doc 73   Filed 04/18/19 Entered 04/18/19 16:08:05           Desc Main
                                             Document     Page 17 of 17




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 17)
